Citation Nr: 1002619	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-39 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  In July 2007, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 

In April 2007, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

The Board observes that an April 2007 letter from Dr. LH 
indicates that the Veteran has fibromyalgia, secondary to 
PTSD, and is unable to work.  The RO should take appropriate 
action with regard to these potential claims.  


FINDING OF FACT

PTSD is a result of a verified in-service stressor.





CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty military 
service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for PTSD is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R.
 § 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

If a PTSD claim is based on an in-service personal trauma, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board observes that the Veteran contends that she was 
sexually assaulted and harassed while serving as a vehicle 
mechanic and that she currently suffers from PTSD as a 
result.  Thus, she argues that service connection is 
warranted for PTSD.  

First, the Board observes that the Veteran has a current 
diagnosis of PTSD.  Treatment evidence, to include reports of 
Dr. LH, reveals that she has been diagnosed and treated for 
PTSD throughout the appeal period.  Thus, the Board concludes 
that the Veteran has a current diagnosis of PTSD.  
Nevertheless, the PTSD must be related to an in-service 
stressor or otherwise related to military service.  

In this regard, the Board determines that the totality of the 
evidence in the file supports the Veteran's contentions such 
that the Board finds it at least as likely as not that the 
sexual assault and harassment claimed by the Veteran 
occurred.
 
The Board acknowledges that the actual sexual assault and 
harassment claimed by the Veteran is not documented in her 
service treatment records or service personnel records.  
However, the Board observes that documents in these records 
lend support to her contentions.  Initially, the Board 
observes that the Veteran's service personnel records confirm 
that she was a Special Purpose Mechanic until approximately 
March 1980, when she became a Maintenance Control Analysis 
Specialist.  These facts are consistent with her statements 
in which she indicates that she requested a transfer from the 
unit in mid-1980 because of the harassment, but was only 
transferred from the motor pool to being a member of office 
staff.  

Additionally, an October 1978 service treatment record 
documents that the Veteran sought assistance because there 
was tension in her relationship with her new supervisor due 
to a personal relationship, and May 1981 service treatment 
records reveal that the Veteran had hypertensive disease with 
pregnancy with a May 1981 hospital discharge report 
documenting that the Veteran stated that the hypertension 
developed after an argument with her boss.  Further, in her 
stressor statements and hearing testimony, the Veteran 
reported that she was harassed by SSgt. P and 
SSgt. SC, and that SSgt. CC was her trainer; and the Board 
observes that her performance evaluations from February 1978 
to March 1980 were signed by 
SSgt. CC and from March 1980 to March 1981, by SSgt. SC.  
(Here, the Board notes that the hearing transcript misspells 
SSgt. CC and SSgt. SC's last names, but it is apparent from 
the record that it is SSgt. CC and SSgt. SC to whom the 
Veteran is referring in her testimony.)    

Moreover, there is a competent medical opinion from Dr. LH, 
her treating psychologist, that relates the Veteran's PTSD to 
her alleged military trauma.  Specifically, in a July 2001 
letter, Dr. LH reports the multiple symptoms that the Veteran 
is experiencing and describes the same events of harassment 
and assault that the Veteran has reported in her statements 
to VA.  She then assigns a diagnosis of PTSD and opines that, 
although it is impossible to say for sure that the Veteran's 
psychological distress is primarily a result of the abuse in 
the military, those events contributed substantially to the 
development of the PTSD.  She reiterated these sentiments in 
February 2005 and April 2007 letters.  

The Board notes that the letters from Dr. LH reveal her 
knowledge of the Veteran as a patient and detailed 
understanding of the Veteran's reported stressors.  In this 
regard, the Board particularly observes that Dr. LH 
documented other traumatic features of the Veteran's past, 
such as sexual and physical abuse as a teenager.  
Nevertheless, in light of all these facts, the examiner found 
the Veteran credible in her account of sexual assault and 
harassment in the military and provided a positive nexus 
between her PTSD and these events.  The Board cannot 
disregard such findings.

Thus, in consideration of all of the above, the Board affords 
the benefit of the doubt to the Veteran and finds it at least 
as likely as not that the Veteran's claimed personal assaults 
in the military occurred.  Further, the Board determines that 
her currently diagnosed PTSD is a result of those assaults.  
Accordingly, service connection for PTSD is granted. 


ORDER

Service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


